Citation Nr: 9904397	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-03 183	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date for dependency and indemnity 
compensation (DIC) earlier than April 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran is the widow of the veteran who had active 
service from September 1967 to December 1973.


FINDINGS OF FACT

1.  A death certificate indicates that the veteran died on 
December [redacted], 1977.

2.  A Department of Veterans Affairs (VA) Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child was received by 
the regional office (RO) in January 1978.

3.  The January 1978 application for benefits included a 
claim for DIC benefits which was never adjudicated by the RO.

4.  A second VA form 21-534 was filed in March 1995, and in a 
September 1995 rating decision, the RO granted service 
connection for cause of the veteran's death, effective from 
April 1, 1995.






CONCLUSION OF LAW

Entitlement to an earlier effective date of December 1, 1977 
for service connection for the cause of the veteran's death 
has been shown.  38 U.S.C.A. § 1310, 5110 (West 1991); 
38 C.F.R. §§ 3.312, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The effective date for the appellant's claim is ultimately 
governed by 38 U.S.C.A. § 5110(a) which provides, in 
pertinent part, that unless specifically provided otherwise, 
the effective date of an award based upon an original claim, 
a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall be not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of an award of death, 
compensation or dependency and indemnity compensation for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(b)(2).

In Isenhart v. Derwinski, 3 Vet. App. 177 (1992), the Court 
of Veterans Appeals (Court) held that VA was required to 
consider a VA Form 21-534 on which a surviving spouse claimed 
DIC but appeared not to be claiming death pension as not only 
a DIC claim, but also as a death pension and accrued benefits 
claim.  Such a result was found to be required by 38 U.S.C.A. 
§ 5101(b)(1), which explicitly provides that "[a] claim by a 
surviving spouse or child for compensation or [DIC] shall 
also be considered to be a claim for death pension and 
accrued benefits, and a claim by a surviving spouse or child 
for death pension shall be considered to be a claim for death 
compensation (or [DIC]) and accrued benefits.  Id at 179.  
The Court in Isenhart specifically went on to indicate that 
38 U.S.C.A. § 5101(b)(1) "does not give the Secretary an 
option; nor does it permit the Secretary to delve into the 
intent of the claimant; nor does it allow a claimant to make 
an election" (emphasis added).  The Court concluded that as 
a matter of law, a claim for DIC shall be considered as a 
claim for a pension and a claim for pension shall be 
considered a claim for DIC.

An Opinion of the General Counsel of the VA, VAOPGCPREC 9-94 
(March 25, 1994), held, in part, that decisions of the Court 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications of claims, but should be given retroactive 
effect as they relate to claims still open on direct review.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A review of the veteran's death certificate discloses that 
the veteran died on December [redacted], 1977, and the record 
further shows that the appellant notified VA of the veteran's 
death in January 1978.  At that time, the appellant filed VA 
Form 21-530, Application For Burial Benefits.  She thereafter 
submitted VA Form 21-534, Veteran's Application For 
Compensation Or Pension, on January 20, 1978.  In the 
relevant section, the appellant checked the appropriate box, 
indicating that she was not claiming that the cause of the 
veteran's death was due to service.

In a February 1978 letter, the RO acknowledged receipt of the 
appellant's notice regarding the veteran's death.  VA Form 
21-534, Application For Dependency And Indemnity Compensation 
Or Death Pension By Widow Or Child, was forwarded along with 
this letter.  The letter also directed the appellant's 
attention to the reverse side of the document which included 
information pertinent to establishing a claim for benefits.  
In that context, it was noted that the appellant might obtain 
assistance in preparing a claim from any VA office or by 
writing to the RO.  The record discloses that correspondence 
was thereafter received from the appellant in February 1978, 
advising the RO that she had relocated.

The record reflects that VA Form 21-6798d, Death Award 
worksheet, was completed in March 1978.  In the remarks 
section of this form, a handwritten notation appears, which 
reads: "NSC VE Death - SC Denied - Income for 1978 
incomplete."  In the appropriate section for special 
instructions for processing, it was noted that the appellant 
should be provided with a financial disclosure form (VA Form 
21-4100) for purposes of determining her eligibility for 
pension benefits.  Beyond the notation appearing on the front 
of the document, there is no other reference to a claim for 
dependency and indemnity compensation.  Further, there is no 
rating decision of record relative to the issue of 
entitlement to dependency and indemnity compensation.

In April 1978, the appellant submitted a Statement Of Income 
And Net Worth, VA Form 21-4100, reporting her income, assets, 
and liabilities.  By letter, dated in May 1978, the RO 
advised the appellant that her claim for pension benefits was 
disallowed, because her income exceeded the maximum income 
eligibility requirements for receipt of pension benefits.

The claims folder reflects notations, dated in January 1981, 
that the appellant had contacted a service organization 
regarding their assistance with VA benefits.  The service 
organization requested that the claims folder be made 
available for review.  A diary notation in the claims folder 
apparently indicates that the claims folder was "charged 
out" in February 1981.

In March 1995, the appellant filed VA Form 21-534, 
Application For Dependency And Indemnity Compensation, Death 
Pension And Accrued Benefits By A Surviving Spouse, Or A 
Child.  In the appropriate section of this form, the 
appellant checked the "yes" box, indicating her contention 
that the cause of the veteran's death was due to service.

In a September 1995 rating decision, the RO granted service 
connection for the cause of the veteran's death, and in 
reaching this determination, noted the veteran's service 
medical records which documented treatment during service for 
psychiatric symptoms evaluated as severe depression and 
anxiety, and conceded that the veteran's anxiety/depression 
may have been related to mental unsoundness present at the 
time the veteran took his life.  It was the RO's 
determination in this regard that the psychiatric 
symptomatology for which the veteran was evaluated during 
service could not be dissociated from such mental unsoundness 
present at the time of the veteran's death. 

In correspondence, received in January 1996, the appellant 
requested an earlier effective date for her award of 
compensation benefits.  In that regard, the appellant 
maintained that to her detriment she "relied upon the advice 
of the VA when [she] filed [her] dependency and indemnity 
claim."   It was the appellant's contention that VA failed 
in its duty to assist in developing her claim for dependency 
and indemnity compensation.  The record discloses that the 
appellant filed another application for burial benefits, VA 
Form 21-530, in January 1996.  By letter, dated in February 
1996, the RO informed the appellant that her claim for burial 
benefits was denied.  It was noted that all payable burial 
benefits were previously paid to the appellant in January 
1978. 

By letter, dated in April 1996, the RO advised the appellant 
that her claim for an earlier effective date for the award of 
dependency and indemnity compensation benefits was denied.  
This determination was based upon a finding that the 
appellant's original claim, submitted in January 1978, was 
referable to pension benefits only, and that in the absence 
of receipt of the claim within one year from the dated of the 
veteran's death, the appropriate effective date was the date 
of receipt of the claim.  Therefore, it was the RO's 
determination that April 1, 1995 was the earliest effective 
date for the award of dependency and indemnity compensation 
benefits.  The appellant was also advised of her appellate 
rights relative to this adverse determination.  The record 
discloses that the appellant filed a notice of disagreement 
with this decision later that month.  A statement of the case 
was issued in June 1996.  In the statement of the case, the 
RO held that the claim for service-connected death benefits 
had been denied and the appellant was provided with notice of 
this determination and her appellate rights in March 1978.  
The RO further held that she failed to appeal that 
determination and therefore it became final.  The appellant 
perfected an appeal in this matter in July 1996.  In her 
substantive appeal, VA Form 1-9, the appellant reiterated her 
contention that VA failed in its duty to assist in the 
development of her initial claim.  Specifically, she 
maintained that notwithstanding her failure to check the 
appropriate box to indicate her belief that the veteran's 
death was related to service, the RO should have adjudicated 
the claim on all potential bases of entitlement.

During a November 1996 hearing at the RO, the appellant 
testified that she did not receive any assistance from VA 
when she completed her initial application (transcript (T.) 
at pp. 1-2).  She indicated that she mistakenly believed, 
based upon the representations of her father, that dependency 
and indemnity compensation benefits were only available under 
circumstances in which the veteran was on active duty status 
at the time of his death (T. at p. 2).  The appellant stated 
that she received notification in March 1978 that a 
determination had been made by VA that the cause of the 
veteran's death was not related to service (T. at p. 3).  She 
indicated that when she contacted VA offices to obtain copies 
of the veteran's service medical records, she was not advised 
regarding her appellate rights relative to the reported 
denial of compensation benefits (T. at p. 3).  Received into 
evidence, at that time, was a statement from the appellant 
that, essentially, reiterated her contentions in this matter 
(T. at p. 9). 

In a January 1997 decision, the hearing officer affirmed the 
RO's denial of an earlier effective date for the award of 
dependency and indemnity compensation benefits.  This 
determination was based upon the hearing officer's finding 
that the evidence established that a prior decision was made 
by the RO in 1978, which denied dependency and indemnity 
compensation, and in that context, the hearing officer 
referenced the executed death benefits worksheet in addition 
to the appellant's testimonial evidence regarding receipt of 
a notification letter.  The hearing officer further noted 
that the evidence showed that the appellant did not perfect 
an appeal relative to this rating action and, thus, the 
decision became final.  Accordingly, the earliest effective 
date for dependency and indemnity compensation was the date 
of receipt of the appellant's reopened claim for compensation 
benefits, filed in March 1995.

In correspondence, also dated in January 1997, the appellant 
generally restated her contentions in this matter.  She 
further noted corrections to the hearing transcript and 
hearing officer's decision which, upon review by the Board, 
did not significantly change the substance of the appellant's 
assertions.  

Pursuant to the Board's remand of December 1997, the RO 
readjudicated the appellant's claim for entitlement to an 
effective date earlier than April 1, 1995 for the grant of 
service connection for the cause of the death of the veteran, 
and in a supplemental statement of the case issued in April 
1998, the RO determined that the application for benefits 
filed on January 20, 1978 claimed nonservice-connected 
benefits and that service connection for cause of death was 
not claimed until March 24, 1995.  Based on these 
determinations, the RO confirmed the grant of DIC, effective 
April 1, 1995.





II.  Analysis

The Board has reviewed the evidence of record, and initially 
notes that most recently, the RO has taken the position that 
there was no previous adjudication of a claim for DIC 
benefits, based on the April 1998 determinations in the 
supplemental statement of the case that the January 1978 
claim was for nonservice-connected benefits and that service 
connection for cause of death was not claimed until March 24, 
1995.  As will be shown more fully below, while the Board 
agrees with the RO's determination that there was no 
adjudication of a claim for DIC benefits prior to September 
1995, the Board does not agree that such a claim was not 
included in the appellant's claims of January 1978.

First, as the Board noted in its remand of December 1997, 
there is no evidence of a rating action involving DIC in 
1978, or a file copy of a notification letter pertaining to 
such a rating decision, including notice of appellate rights.  
Thus, the Board continues to find that the current record 
does not support a legal conclusion that there has been a 
prior adjudication of a claim of entitlement to service 
connection for the cause of the veteran's death in 1978.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.103, 19.25, 
20.302, 20.1103 (1998).  In this regard, the Board would 
further point out that VAOPGCPREC 8-93 (August 25, 1993) held 
that the language of 38 U.S.C.A. § 1159 plainly expresses the 
requirement that there be an actual determination of service 
connection for the protection afforded by that provision to 
apply.  This Opinion of the General Counsel goes on to opine 
that although the term "grant" is not defined in the statute, 
the accompanying reference to "service connection" plainly 
indicates that Congress was referring to VA's determination 
that a particular disability or death is service connected, 
i.e., the rating decision establishing service connection, as 
opposed to an award action providing disability or death 
benefits or to the commencement of payment of such benefits.  
This opinion also notes that the second sentence in 38 
U.S.C.A. § 1159, concerning computation of the ten-year 
period, refers to "the date on which the status commenced for 
rating purposes."  "This language similarly indicates," 
concluded the General Counsel, "that rating triggers 
application of section 1159.  The statutory language thus 
clearly and unambiguously communicates that an actual rating 
determination of service connection is a prerequisite to 
application of the prohibition against severance."  
VAOPGCPREC 8-93 at p. 2.   

Similarly, 38 C.F.R. § 3.957 (1998), which implements 38 
U.S.C.A. § 1159, provides that service connection for any 
disability or death granted or continued under title 38 
U.S.C., which has been in effect for 10 or more years will 
not be severed, and the 10-year period will be computed from 
the effective date of the [VA] finding of service connection 
to the effective date of the rating decision severing service 
connection.  VAOPGCPREC 8-93 notes that this regulatory 
language is also plain in its meaning in that it includes the 
phrases "[s]ervice connection for any disability or death 
granted or continued," "finding of service connection," and 
"rating decision severing service connection."  The General 
Counsel concluded that: "Clearly, the VA also contemplated 
that, for severance to be prohibited, there must have been an 
actual determination that disability or death was service 
connected, a determination which could only be overturned by 
rating action on the issue of service connection."  
VAOPGCPREC 8-93 at p. 3.

The Board is bound in its decisions by the precedent opinions 
of the chief legal officer of the department.  38 U.S.C.A. § 
7104(c) (West 1991).  Thus, the above-noted precedent opinion 
of the General Counsel provides further authority for the 
Board's determination that a claim for service connection for 
the cause of the veteran's death was not previously 
adjudicated in 1978. 

However, based on the decision in Isenhart v. Derwinski, 
supra, the Board does find that the RO was obligated to 
consider a claim for service connection for the cause of the 
veteran's death at the same time it considered the veteran's 
claim for nonservice-connected death pension benefits in 
1978.  More specifically, despite the fact that the appellant 
clearly indicated on her original VA Form 21-534 that her 
claim did not include a claim that the veteran's death was 
due to service, consideration of such a claim is mandatory 
under 38 U.S.C.A. § 5101(b)(1), and the statute does not 
allow a claimant to make such an election.  Id at 179.  
Consequently, the Board concludes that the veteran's original 
claim of January 1978 included a claim for service connection 
for cause of death and that since such a claim was never 
adjudicated by the RO, the claim is still in open status and 
subject to direct review.  See VAOPGCPREC 9-94.  

This matter also raises the question of whether the 
application of Isenhart on these facts constitutes a 
retroactive application of a Court decision invalidating VA 
regulations or statutory interpretations.  The Board notes 
that this is not an instance in which a VA regulation 
directed a result later found by the Court to be in conflict 
with the expressed provisions of 38 U.S.C.A. § 5101(b)(1).  
In other words, there was no regulation in effect in 1978 
purporting to empower adjudicators to recognize a waiver by a 
claimant of a claim for DIC benefits or purporting to empower 
a claimant to elect to waive a claim for DIC benefits in 
contravention of the statute.  Nor is the Board aware of any 
controlling precedent opinion in effect in 1978 that 
contravened the Court's analysis in Isenhart.  The only 
source for the concept that the claimant could elect to waive 
a claim for DIC benefits was the fact that the VA Form 21-534 
provided a block that purported to allow for such a waiver.  
Thus, Isenhart did not invalidate a VA regulation or 
statutory interpretation and the Board finds that the result 
in this case does not contravene VAOPGCPREC 9-94.     

In view of the fact that the RO ultimately determined in 
September 1995 that service connection for the cause of the 
veteran's death was warranted based on evidence which was of 
record at the time of the adjudication of the veteran's 
original claim of January 1978, the Board finds that service 
connection for the cause of the veteran's death as claimed in 
the January 1978 application for benefits is likewise 
established effective December 1, 1977, the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110(d)(1); 
38 C.F.R. § 3.400(b)(2).  


ORDER

Entitlement to an earlier effective date of December 1, 1977, 
for the grant of service connection for cause of death is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

